DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/3/2021 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2021.

Allowable Subject Matter
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the prior art does not disclose of a radome housing for an antenna, the radome housing comprising: a monocoque front housing half having a peripheral lower edge; and a monocoque rear housing half having a peripheral upper edge and configured to mate with the front housing half in defining a hollow interior in which an antenna arrangement may be received; wherein the front housing half peripheral edge is shaped to define a channel region configured to receive the rear housing half peripheral edge and contains an adhesive sealant in which the rear housing half peripheral edge is partially submerged in the adhesive sealant before it cures; wherein the front housing half includes a plurality of alignment pins configured to align the front housing half to the rear housing half and prevent accidental contact of the rear housing half peripheral edge with the sealant unless there is said alignment in the process of mating the housing halves; and wherein the front housing half includes at least one first clip engagement member and the rear housing half includes at least one corresponding second clip engagement member configured to mechanically engage with the at least one first clip engagement member and mechanically secure the housing halves to each other in addition to the bonding and sealing provided by the sealant, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-9 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON CRAWFORD/Primary Examiner, Art Unit 2844